Title: George Watterston to James Madison, 5 May 1834
From: Watterston, George
To: Madison, James


                        
                            
                                Dr Sir,
                            
                            
                                
                                    Washington
                                
                                May 5th 1834.
                            
                        
                         
                        I have the honor to enclose you a Certificate of membership of the Columbian Horticultural Society,
                            established in this District. The Society have, with much pleasure, availed themselves of the opportunity of manifesting
                            the respect they entertain for your character, by conferring this small mark of honor on one they so highly esteem,
                            & who is so well qualified to promote the objects of the institution. With great respect I am very truly yours
                        
                            
                                Geo: Watterston
                            
                        Cor: Sec: C: H. S.
                    P. S. Be so good as to make my respects to my old & valued friend Mrs. M. May you both long live to enjoy the
                            happiness of a well spent life, & the pleasure of seeing your country releived from the dreadful incubus that now weighs upon it—                        
                            
                            G. W.
                        